Exhibit 23.3 Consent of Independent Auditors We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Pre-Effective Amendment No. 1 to Form S-4 No. 333-168696) and related Prospectus of Omega Healthcare Investors, Inc. for the registration of $200,000,/2% Senior Notes due 2020 and to the incorporation by reference therein of our report dated March 11, 2010, with respect to the combined statement of revenues and certain expenses of the Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II for the year ended December 31, 2009, and our report dated March 11, 2010, with respect to the combined statement of revenues and certain expenses of the Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing III for the year ended December 31, 2009, included in Omega Healthcare Investors, Inc.’s Current Report on Form 8-K dated May 7, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP McLean, Virginia October 12, 2010
